PER CURIAM.
This is an appeal by the wife and a cross-appeal by the husband from portions of a final judgment of dissolution of marriage relating to the court’s adjudication of certain property rights between the parties to the action.
The grounds relied upon for reversal have been carefully considered in the light of the record and briefs and we have found no reversible error has been shown. The decision of the chancellor comes to us with a presumption of correctness, and appellant’s burden is to show that the judgment was clearly erroneous.
Affirmed.